—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his plea or to vacate the judgment of conviction, defendant failed to preserve for our review his contention that County Court erred in permitting the prosecutor to conduct the factual portion of the allocution (see, People v Lopez, 71 NY2d 662, 665). In any event, that contention is without merit. “[A]l-though a plea inquiry should normally be conducted by the court * * * the plea was clearly voluntary and there is no basis for reversal” (People v Sanchez, 284 AD2d 137). The sentence *932is not unduly harsh or severe. (Appeal from Judgment of Ontario County Court, Doran, J. — Course of Sexual Conduct Against Child, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Scudder, Burns and Gorski, JJ.